DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 02/27/2018. It is noted, however, that applicant has not filed a certified copy of the DE 102018104459.3 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 and 08/19/2021 is being considered by the examiner.
Claim Objections
Claims 16-23 and 25-27 objected to because of the following informalities: 
“the first and second electrodes” in Claim 16 should be “the first and second inner electrodes.”
“first conductor track” or “second conductor track” should be “first strip-shaped conductor track” or “second strip-shaped conductor track”.  Appropriate correction is required.
Allowable Subject Matter
Claims 16-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16, for which Claims 17-30 depends, teaches a limitation: “embossings in adjacent first strip-shaped conductor tracks or second strip-shaped conductor tracks are arranged offset with respect to one another” that are not taught in the prior art areas searched for this action. 
Ohmori (US7538475) is the closest prior art of record.

Ohmori does not teach the above allowable limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
This application is in condition for allowance except for the following formal matters: 
Objections to the Claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848